Exhibit 10.1
MANAGEMENT SERVICES AGREEMENT
This MANAGEMENT SERVICES AGREEMENT (“Agreement”) is made and entered into to be
effective as of the 15th day of December, 2008, by and between Golden Grain
Energy, LLC, an Iowa Limited Liability Company (“Golden”) and Homeland Energy
Solutions, LLC, an Iowa Limited Liability Company (“Homeland”) and is as
follows:
RECITALS
1. WHEREAS, Golden currently owns and operates an ethanol facility; and Homeland
is currently constructing an ethanol facility which Homeland will own and
operate;
2. WHEREAS, the highly competitive nature of the ethanol industry requires that
both Golden and Homeland take advantage of all possible costs savings measures —
with one such cost saving measure being the reduction of administrative overhead
through sharing of management services;
3. WHEREAS, Golden and Homeland wish to share management services so as to
reduce overhead but still have available a full management team for carrying out
ethanol production;
4. WHEREAS, Golden and Homeland, in connection with accomplishing the sharing of
management services, each requires other terms and conditions as necessary to
protect each company’s confidential/proprietary/trade secret information; and
such terms and conditions as will cause all shared management employees to
respect the separate interests and objectives of each company; and
5. WHEREAS, the parties have had discussions regarding such shared management
services, have reached agreement as to the same, and which to put their
understandings and agreements in writing.
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
1. SHARED MANAGEMENT SERVICES. Each of Golden and Homeland shall provide shared
management services to the other with respect to the following job descriptions
and titles:

  a.  
Positions Shared by Golden. Golden shall provide to Homeland the following
management services, to-wit:

  i.  
Chief Executive Officer (CEO)
    ii.  
Chief Financial Officer (CFO)
    iii.  
Plant Manager
    iv.  
OSHA/Safety Manager — Environmental Protection Agency (EPA) Compliance officer
    v.  
Human Resources Manager

 

 



--------------------------------------------------------------------------------



 



  b.  
Positions Shared by Homeland. Homeland shall provide to Golden the following
management services, to-wit:

  i.  
Accounting Controller
    ii.  
Financial Accountant.

  c.  
Time Commitment.

  i.  
Each Person filling the above described positions shall devote approximately 50%
of their time to Homeland and 50% of their time to Golden.
    ii.  
Each person shall use their best efforts when performing work irrespective of
whether that work is for Homeland or Golden. Those best efforts may, from time
to time, require that time reasonably necessary to perform work for Homeland or
for Golden will result in a departure from the time sharing goals as stated
above.
    iii.  
Approximate hours worked per week by each shared position for each party shall
be disclosed at monthly management/CEO meetings; and reported to the Homeland
Board and to the Golden Board no less than quarterly.

  d.  
Reporting and Organization. Each person filling one of the above described
positions shall report in accordance with the ongoing organizational chart
attached hereto as Exhibit 1 and made a part hereof. In connection therewith:

  i.  
The CEO and CFO shall report directly to the Homeland Board of Directors.
    ii.  
Each Board of Directors reserves the right to require, from time to time, any of
the above named persons to do such work or make such reports directly to or for
the Board.
    iii.  
Pursuant to the Operating Agreement of Homeland, the persons holding the
following positions shall serve, until a successor is duly appointed and
qualified by Homeland, as the Officers required pursuant to Section 5.19 of the
Operating Agreement of Homeland, to-wit:

      Office   Appointed Person President   Walt Wendland Vice-President  
current holder of position Secretary   current holder of position Treasurer  
Christy Marchand

 

2



--------------------------------------------------------------------------------



 



  iv.  
Homeland and Golden shall adopt a mutual agreed job description for each
position identified at Section 1(a) and Section 1(b) above.
    v.  
Homeland and Golden shall use their best efforts to create and adopt
substantially similar personnel policies and procedures so as to enhance the
ability to coordinate the work required hereunder.
    vi.  
Subject to the policies and procedures of each Company, the CEO shall be
primarily responsible for hiring and firing of persons providing shared
management services as described herein.
    vii.  
Nothing herein is intended to create an employment contract, or guaranty of
employment, or a guaranty of employment for any length of time to any person.
Each person providing management services hereunder shall, at all times, remain
the employee of the Company designated to share services as provided above.
    viii.  
To the extent that the CEO and/or CFO provide certifications or reports to the
SEC on behalf of Homeland, Homeland shall provide reasonable cooperation with
respect to securing, if necessary, back up certifications with respect to
accuracy of information provided by Homeland employees for use in preparing such
reports and which information is not otherwise available to the CEO/CFO.

2. TERM AND TERMINATION. The initial term of this Agreement, subject to the
remaining terms and conditions hereof, shall be for three years from the
effective date as stated in the preamble hereof. With respect to the term and
termination hereof:

  a.  
Evergreen. At the expiration of the initial term, this Agreement shall continue
from year to year under its then existing conditions unless and until a party
hereto gives the other no less than 90 days written notice of termination prior
to expiration of the initial term or of the one year extension then in effect.
    b.  
Termination of CEO Services Only. Notwithstanding the foregoing, Homeland may
terminate its obligation to use the CEO services provided by Golden by giving to
Golden no less than 90 days written notice of termination of use of such
services on or before the first anniversary date of this Agreement; or 90 days
on or before any extension then in effect. Upon appointment by Homeland of a
separate CEO, all persons providing management services to Homeland as provided
for herein, shall report to the appointed by Homeland CEO. The parties agree
that, except as otherwise provided herein, Golden shall provide CEO services for
at least one year.

 

3



--------------------------------------------------------------------------------



 



  c.  
Termination for Cause. Notwithstanding the forgoing, this Agreement may be
terminated for cause, as follows:

  i.  
If a party seeks to terminate this Agreement for cause, it shall deliver to the
other party written notice of termination; which notice shall describe the basis
for determining cause exists; and which notice shall provide 30 days notice and
opportunity to cure. In the event that basis for determining cause has not been
cured to the reasonable satisfaction of the party giving notice within 30 days,
then the party may deliver notice that this Agreement has been terminated.
    ii.  
Cause means:

  A.  
A material breach of this Agreement. Material breach shall be: a failure of a
party (to include failure of the person being provided by a party) to comply
with applicable laws or regulations; a willful breach by a party (to include a
person being provided by a party) of a term of this Agreement; or acts or
conduct by a party (to include a person being provided by a party) which
demonstrates intentional misconduct, reckless misconduct or grossly negligent
misconduct.
    B.  
A deadlock in the management of Golden and/or Homeland. Deadlock shall be the
occurrence of disagreements between the Board of Homeland and the Board of
Golden which, in the opinion of one or both Boards, has impaired the ability of
the management team to carry out the policies and/or procedures as directed by
one or both Boards of Directors.

  d.  
Return of Confidential Information. Upon termination each party shall return to
the other all of the other’s Confidential Information that may be in possession
of the returning party.
    e.  
Surviving Obligations. Payment of any reimbursement obligations which have
accrued and are unpaid as of the date of termination, together with the
obligations of the parties as set forth at Sections 4 — 7 hereof, shall survive
termination. In all other respects the obligations of the parties to each other
shall cease upon termination hereof.

 

4



--------------------------------------------------------------------------------



 



3. REIMBURSEMENT. The parties intend and agree that compensation by each party
to the other party shall occur as follows:

  a.  
Compensation. Each party shall be responsible for and shall directly pay salary,
wages, and/or benefits to their respective employees, who are providing
management services hereunder.

  b.  
Reimbursement of Compensation. Each party shall be reimbursed by the other for
wages, salaries and/or benefits of persons providing management services
hereunder at the rate of 50% of such wages, salaries, and/or benefits.

  c.  
Reimbursement of Costs. With respect to costs, reimbursement shall also include
50% of all costs associated with employment of such persons, to include, social
security taxes, health insurance, workers’ compensation and mileage.

  d.  
Income in Compensation. Compensation for any person providing management
services shall be as agreed by Golden and Homeland at the time of execution
hereof; or at the time such position is subsequently filled. Thereafter,
compensation for such persons shall be reviewed annually; but the party with the
obligation to reimburse shall not be required to provide reimbursement of
compensation in excess of cost of living adjustment announced by the U.S.
Department of Labor absent its advance consent. In no event shall any bonus
program or bonus payment be included in reimbursement obligations of either
party.

  e.  
Bonuses. In the exercise of their respective sole discretion, Golden may pay
bonuses to employees of Homeland and Homeland may pay bonuses to employees of
Golden; provided that any such bonuses will be to reward performance for shared
services as provided for herein. The party proposing a bonus to a person holding
a shared position as provided for herein shall report to the other the bonus
proposal in advance of awarding the same to the subject employee.

  f.  
Payment. Payment by each party to the other for shall occur on the 10th day of
each month.

 

5



--------------------------------------------------------------------------------



 



4. SEPARATE RIGHTS AND RESPONSIBILITIES OF GOLDEN AND HOMELAND. The parties
agree that to the following reservation of their separate rights and statement
of their separate responsibilities, to-wit:

  a.  
Separate Authority. Nothing herein shall be construed as a grant of authority by
Golden as to Homeland, or by Homeland as to Golden, to make any management or
other business decision for the other; or to exercise or seek to exercise a
controlling influence over any management policies of the other.

  b.  
Preserve Competition. Golden and Homeland acknowledge that they are competing
business entities with different ownership. This Agreement has been entered into
for purposes of enhancing the ability of each Company to compete by enabling
each Company to have a complete management team. However, the CEO and CFO shall
be advised by Golden to observe all laws related to price and/or competition in
carrying out this Agreement; and to implement such processes to ensure ongoing
compliance with such laws by all employees providing management services
hereunder.

  c.  
Sharing of Intellectual Property. Golden and Homeland agree that during the term
hereof any and all inventions, discoveries, formulas, processes, other
intellectual property or improvements to the same if already in existence,
regarding production of ethanol or business activities related thereto shall be
owned fifty percent (50%) by Golden and fifty percent (50%) by Homeland. In the
event that one party seeks to exploit jointly owned intellectual property and
the other does not; or in the event that the parties dispute the ownership of
intellectual property on termination of this Agreement, then unless the parties
can mutually agree as to ownership, the matter will be resolved pursuant to the
dispute resolution process set forth at Section 7 hereof. Dispute resolution
shall seek to achieve a result, which to the greatest extent possible, matches
risk of intellectual property development with the reward for such development —
and to the greatest extent possible such risk/reward shall be divided equally.

  d.  
Insurance. During the term hereof each party shall maintain Workers’
Compensation Insurance at statutory limits; as well as comprehensive liability
insurance for all injuries or property damage which may occur on account of
services performed hereunder — with such insurance having mutually acceptable
terms and limits; with each party being named as an additional insured of the
other (except regarding the Worker’s Compensation policy whereby each party
shall add the Alternate Employer endorsement to the respective Workers’
Compensation policy naming the other party as the Alternate Employer); with such
policies having an endorsement of no cancellation without notice to both parties
hereto; and said policies having a Waiver of Subrogation on all policies,
including the property, where allowed by law.

 

6



--------------------------------------------------------------------------------



 



5. CONFIDENTIALITY AND COMPETITION COVENANTS. With respect to confidentiality
and competition covenants, the parties agree:

  a.  
Confidentiality. With respect to confidentiality:

  i.  
Each person providing management services hereunder shall protect from
unauthorized disclosure — either to third parties (with respect to shared
management services), or to Golden or Homeland as the case may be (with respect
to information that is beyond the scope of shared management service) —
information which Golden and/or Homeland consider non-public, confidential, or
proprietary in nature. Such non-public, confidential, and/or proprietary
information (collectively “Confidential Information”) may include, without
limitation, customer lists, contracts, planning and financial information,
business plans and strategies, marketing plans, development plans, technical and
business information, customer information, pricing information, sales
information, any formulas/devices/methods/techniques, or other information which
has independent economic value because of not being generally known, and which
Golden or Homeland, as the case may be, has protected through reasonable efforts
regarding maintenance of secrecy.

  ii.  
The parties agree that Confidential Information shall not include: information
that, at the time of disclosure hereunder, is in the public domain; information
that, after disclosure hereunder, enters the public domain other than by breach
of this Agreement or the obligation of confidentiality stated herein;
information that, prior to disclosure hereunder, was already in a party’s
possession, either without limitation on disclosure to others or subsequently
becoming free of such limitation; information obtained by either party from a
third party having an independent right to disclose the information; information
that is available through discovery by independent research without use of or
access to the confidential information acquired from the other party;
information disclosed upon the order of a court or other authorized governmental
entity, or pursuant to other legal requirements — provided that prior to such
disclosure, the disclosing party shall first timely inform the other party of
such disclosure request so that the other party may seek a protective or
equivalent order for non-disclosure — and provided that the disclosing party
shall limit any such disclosure to the greatest extent permitted by law.

  iii.  
The persons performing services pursuant to this Agreement shall sign
Confidentiality Agreements binding each such person to the confidentiality
obligations set forth above.

  b.  
No Solicitation. Golden hereby warrants to Homeland and Homeland hereby warrants
to Golden that each shall not, directly or indirectly, either for itself or for
any other person, firm or corporation solicit for employment, retain or employ
any past or present employee of the other party, or request, induce or advise
any employee to leave the employ of or cease affiliation with the other party.
    c.  
The provisions as set forth in this Section 5 shall survive termination of this
Agreement for a period of three (3) years.

 

7



--------------------------------------------------------------------------------



 



6. INDEMNIFICATION. From and after the date hereof, and except as otherwise
provided for herein:

  a.  
Golden Indemnification of Homeland. Golden shall indemnify, defend and hold
harmless Homeland against: (i) all losses, claims, damages, costs, expenses,
liabilities or judgments or amounts that are paid in settlement of or in
connection with any claim, action, suit, proceeding or investigation to the
extent the same is caused in whole or in part by Golden, (ii) or, on account of
a breach of Golden’s obligations hereunder.

  b.  
Homeland Indemnification of Golden. Homeland shall indemnify, defend and hold
harmless Golden against: (i) all losses, claims, damages, costs, expenses,
liabilities or judgments or amounts that are paid in settlement of or in
connection with any claim, action, suit, proceeding or investigation to the
extent the same is caused in whole or in part by Homeland, (ii) or, on account
of a breach of Homeland’s obligations hereunder.

  c.  
Limitations on Indemnification Obligation. Neither Homeland nor Golden shall be
required to indemnify the other for any direct claim by the other that it has
suffered consequential damages or lost profits; nor shall the requirement to
indemnify extend to consequential damages or lost profits claimed by a third
party and which — but for this Section 6(c) — would be included in the
indemnification obligations listed at Sections 6(a) and 6(b) above.

  d.  
Survival of Obligations. The provisions of this Section 6 shall survive the
termination of this Agreement.

7. DISPUTE RESOLUTION. Any controversy, claim or dispute arising out of or
relating to this Agreement or the breach hereof, including a dispute arising out
of the negotiation, formation and execution of this Agreement, and the
interpretation of this Agreement, shall be resolved as follows:

  a.  
Meet and Confer. The Dispute Resolution Team (“DRT”) of Golden shall meet and
confer — in person — with the DRT of Homeland to discuss the controversy, claim
or dispute in an attempt to resolve differences and reach agreement. Each party
may elect to be represented by counsel or other professional advisors at such
meeting. The meeting shall occur as soon as reasonably possible, but no later
than ten (10) days from a written notice by a party to the other the dispute,
and the request for a meeting of the Boards.

 

8



--------------------------------------------------------------------------------



 



  b.  
Mediation. If the controversy, claim or dispute is not resolved by a
face-to-face meeting of the respective DRTs, then the DRTs shall meet with a
neutral mediator in an attempt to reach a mediated settlement. The mediator
shall be jointly agreed to by the parties and if they cannot agree, the court
for Blackhawk County, Iowa, shall be petitioned and shall appoint the mediator.
Such mediation shall occur within twenty-one (21) business days of when the
mediator is selected.

  c.  
Arbitration. If the controversy is not resolved by mediation, then the
controversy shall be resolved by resort to binding arbitration conducted
pursuant to Iowa Code Chapter 679A and subject to the following additional
requirements:

  i.  
Arbitration and proceeds related thereto shall be venued in Black Hawk county,
Iowa. The District Court in and for Black Hawk County shall have jurisdiction to
direct the arbitration process; and to preserve the status quo of the parties
during the pondery of arbitration.

  ii.  
The arbitration shall proceed as a private arbitration, without involvement of
the American Arbitration Association, but otherwise pursuant to the then
existing Rules of the American Arbitration Association applicable to commercial
disputes.

  iii.  
Each DRT shall select an arbitrator and the two arbitrators shall select a
neutral third arbitrator.

  iv.  
The arbitration shall occur within sixty (60) days of the appointment of the
final arbitrator.

  v.  
The determination of the arbitrators shall be final and binding and each party
waives the right to appeal any such decision. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators shall decide who shall pay the costs, expenses, and /or attorneys
fees associated with arbitration. Each party shall pay their own attorneys’ fees
related to the arbitration.

  d.  
Conflict. The parties agree that any person who is a Director of both Homeland
and Golden, or an employee of one and a Director of the other, shall excuse
themselves from and not be a party to any dispute resolution process.

  e.  
Role of DRT. The Dispute Resolution Team of each party shall consist of that
party’s then existing Committee of Disinterested Persons together with that
party’s Executive Committee. Each party’s DRT shall represent it during the
dispute resolution proceedings; and the DRT shall make recommendations for final
decisions regarding dispute resolution to its Board. The final decision on such
recommendation shall, however, be reserved to and made by the respective Boards
of the parties.

 

9



--------------------------------------------------------------------------------



 



8. FORCE MAJEURE. The performance of a party may be excused upon the occurrence
a Force Majeure event. A Force Majeure event shall be fire, flood, storm, act of
God, governmental action or intervention, or other circumstance which is beyond
the reasonable control of the party claiming the event and which renders the
performance of this Agreement by a party hereto impossible. A party affected by
a Force Majeure event shall not be relieved of performance unless such party has
used reasonable efforts to remedy the conditions giving rise to such event; and
unless and until such party has given written notice of the occurrence of such
event. Either party may terminate this Agreement upon not less than thirty
(30) days prior written notice if the Force Majeure event has been continuously
in existence for a period of ninety (90) days.
9. MISCELLANEOUS.

  a.  
Independent Contractors. At all times during this Agreement, Golden and its
employees on the one hand, and Homeland and its employees on the other, shall be
deemed independent contractors of the other. Nothing herein shall be construed
to create a partnership, joint venture, agency, or any other form of business
relationship between Golden and Homeland. Golden and Homeland acknowledge that
their Agreement is strictly contractual in nature.

  b.  
Further Assurance. Each party agrees to execute and deliver all further
instruments, legal opinions and documents, and take all further action not
inconsistent with the provisions of this Agreement that may be reasonably
necessary to complete performance of a party’s obligations hereunder and to
effectuate the purposes and intent of this Agreement.

  c.  
Notice. Any and all notices provided for herein shall be given in writing by
registered or certified mail, postage prepaid, which shall be addressed by
either party and delivered to the other at its then existing registered office —
with the initial address for notice being as follows:

         
 
  i. If to Golden:   Golden Grain Energy, LLC
 
      Attn: Chairman of the Board of Directors
 
      Address: 1822 43rd St. SW
 
      Mason City, IA 50401
 
       
 
  ii. If to Homeland:   Homeland Energy Solutions, LLC
 
      Attn: Chairman of the Board of Directors
 
      Address: 2727 Iowa Hwy 24
 
      Lawler, IA 52154

 

10



--------------------------------------------------------------------------------



 



  d.  
Binding Effect. This Agreement shall be binding upon the successors, legal
representatives and assigns of the parties hereto, all of whom, regardless of
the number of intervening transfers, shall be bound in the same manner as the
parties hereto.
    e.  
No Assignment. This Agreement shall not be assigned by either party except upon
the written consent of the other party. Nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies
under or by reason of this Agreement.
    f.  
Integration and Amendment. This Agreement supersedes and takes precedence over
any previous agreement entered into between the parties hereto, whether written
or oral, regarding the matters covered herein. This Agreement sets forth the
entire understanding of the parties and may not be amended, altered or modified
except by written agreement between the parties.
    g.  
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement, or
affecting the validity or enforceability of any of the other terms of this
Agreement in any other jurisdiction. In the event a term or provision is invalid
or unenforceable, a Court or Arbitrators (as the case may be) are granted the
authority to construe, interpret, or modify this Agreement in a manner which is
intended to remedy such invalidity or unenforceability while giving effect, to
the greatest extent possible, to all remaining terms and provisions hereof.
    h.  
No Waiver. Any waiver of any of terms and/or conditions of this Agreement by a
party shall not be construed to be a general waiver of such terms and/or
conditions; and no waiver shall be effective absent the written agreement of the
parties.
    i.  
Counter Parts. This Agreement may be executed in one or more counterparts, all
of which, taken together, shall be deemed one and the same Agreement.
    j.  
Captions. The captions herein are inserted for the convenience of reference only
and shall be ignored in the construction or interpretation hereof.
    k.  
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Iowa.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each party hereto has executed this Agreement effective as
of the date first above written.

            GOLDEN GRAIN ENERGY, LLC
      By:   /s/ David Sovereign         Its: Chairman of the Board of Directors 
            HOMELAND ENERGY SOLUTIONS, LLC
      By:   /s/ Stephen K. Eastman         Its: Chairman of the Board of
Directors   

 

12



--------------------------------------------------------------------------------



 



EXHIBIT 1
ORGANIZATIONAL CHART
(FLOW CHART) [c81753c8175303.gif]

 

13